Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154195                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154195
                                                                   COA: 326149
                                                                   Kent CC: 13-009055-FC
  ABIGAIL MARIE SIMON,
           Defendant-Appellant.

  _________________________________________/

         By order of March 7, 2017, the application for leave to appeal the June 16, 2016
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich ___ (2017), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 3, 2017
           s0925
                                                                              Clerk